Citation Nr: 0512834	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1945 and February 1945 to September 1945.  The appellant is 
the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In February 2005, the Board received additional evidence from 
the appellant's authorized representative accompanied by a 
signed waiver of the RO's right to initial consideration of 
the new evidence.  See Board of Veterans' Appeals:  Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(September 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on April [redacted], 2000, and lists his immediate cause of death as 
recurrent aspiration pneumonitis due to or as a consequence 
of chronic obstructive pulmonary disease due to chronic 
cigarette bronchitis; other significant conditions 
contributing to the veteran's death were chronic renal 
failure on hemodialysis, atrial fibrillation, congestive 
heart failure, and generalized arteriosclerotic 
cardiovascular disease.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The evidence of record does not demonstrate that an 
incident of the veteran's service was either the principal or 
contributory cause of his death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in May 2001, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the appellant and which portion VA would attempt 
to obtain on behalf of the appellant.  Quartuccio, 16 Vet. 
App. at 187.  The VCAA notice advised the appellant of what 
the evidence must show to establish entitlement to service-
connected death benefits.  The RO mailed a follow-up letter 
to the appellant in March 2004. 

The Board acknowledges that the May 2001 VCAA notice 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claim or something to the effect that the appellant give 
VA everything she had that pertained to her claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the appellant for all the information and 
evidence necessary to substantiate her claim-that is, 
evidence of the type that should be considered by VA in 
assessing her claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the appellant, and it would be legally proper to render 
a decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the 
November 2002 rating decision and December 2003 Statement of 
the Case (SOC) issued by a Decision Review Officer, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The December 2003 SOC provided 
the appellant with notice of all the laws and regulations 
pertinent to her claim, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the claims file shows that 
prior efforts by the RO to obtain the veteran's service 
medical records, personnel file, and any records in the 
custody of the Office of the Surgeon General have been to no 
avail.  In September 1996, the National Personnel Records 
Center (NPRC) reported that the veteran's records were 
"fire-related."  Thus, any outstanding records are presumed 
to have been destroyed in the fire that occurred at the NPRC 
in 1973.  In August 2001, the NPRC similarly reported that 
records on the veteran were not available.  Based on past 
actions, the Board finds that further efforts to obtain 
outstanding service records would be futile in the current 
appeal.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2004).  

The RO also scheduled the appellant for a travel board 
hearing, which was held before the undersigned Veterans Law 
Judge in December 2004.  At the hearing, the appellant 
testified that the veteran received treatment for post-
traumatic stress disorder (PTSD) at the San Francisco VA 
Medical Center (MC) and Menlo Park VAMC.  The identified 
treatment records have not been associated with the claims 
file; however, the Board finds that it is under no duty to 
obtain these records as there is no reasonable possibility 
that these records would substantiate appellant's claim for 
reasons explained in Part IV of this decision.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2004).  As 
agreed upon at the hearing, the record was held open an 
additional 60 days to allow the appellant to submit 
additional evidence she deemed was pertinent to her claim.  
As previously noted, the appellant through her authorized 
representative submitted additional evidence in February 
2005.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.         


II.	Evidence

The Certificate of Death indicates that the veteran died on 
April [redacted], 2000, and lists his immediate cause of death as 
recurrent aspiration pneumonitis due to or as a consequence 
of chronic obstructive pulmonary disease due to chronic 
cigarette bronchitis.  Other significant conditions 
contributing to the veteran's death were chronic renal 
failure on hemodialysis, atrial fibrillation, congestive 
heart failure, and generalized arteriosclerotic 
cardiovascular disease.

At the time of the veteran's death, service connection was 
not in effect for any disability.

In a note dated in February 2000, Dr. H.W. reported that the 
veteran had flashbacks and nightmares due to PTSD. 

In a statement dated in February 2000, A.E. indicated that he 
had known the veteran since 1956.  A.E. maintained that the 
veteran developed a heavy drinking problem.  A.E. also 
reported that the veteran told him he flew combat missions 
during World War II.  

In a statement written by D.B. for the veteran (due to his 
blindness), the veteran maintained that he flew combat 
missions during World War II, that he developed a drinking 
problem because of his combat service, and that he suffered 
from nightmares, memory loss, sleep disturbances, and 
depression because of his combat service.  

Terminal hospital records from Saint Francis Memorial 
Hospital dated from March 2000 to April 2000 note in 
pertinent part a final diagnosis of chronic renal failure 
secondary to nephrosclerosis.  

In a January 2005 statement, the veteran's daughter reported 
that the veteran told her that he flew combat missions during 
World War II and that he started drinking heavily during 
service.  

The appellant submitted photographs that she maintained were 
of the veteran.  The veteran was sitting in a plane.  

A Certificate of Discharge notes that the veteran attended 
the Army Air Force Central Flying Training Command from 
January 14, 1944 to January 31, 1945 and that he was an 
Aviation Cadet when he graduated on January 31, 1945.  It was 
noted that the veteran did not participate in any battles, 
engagements, skirmishes, or expeditions during the period he 
served on active duty from January 1, 1943 to January 31, 
1945.  It was further noted that the veteran did not sustain 
any wounds or receive any service medals during this period.

A Report of Separation shows that the veteran served on 
active duty from February 1, 1945 to September 27, 1945 as a 
Glider Pilot.  It was noted that the veteran did not 
participate in any battles or campaigns and that he did not 
have any foreign service during this period.  It was further 
noted that the veteran did not sustain any wounds or receive 
any service medals during this period.



III.	Pertinent Law and Regulations

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2004).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2004).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2004).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 38 C.F.R. § 3.312(c)(3) 
(2004).  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2004).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id. 



IV.	Analysis

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The appellant contends that the veteran had PTSD due to 
combat missions he flew during World War II.  She maintains 
that the veteran became an alcoholic due to his PTSD which 
affected his kidneys and caused chronic renal failure-a 
contributory cause of his death.  

The veteran's separation documents do not show any foreign 
service or that he served in combat.  As the evidence of 
record shows that the veteran did not engage in combat with 
the enemy, any diagnosis of PTSD based on an unsubstantiated 
report of combat service cannot establish that the veteran 
had PTSD due to his service.  A medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-
96 (1996).  There is no competent medical evidence that the 
veteran had PTSD as the result of an incident of his service, 
which is a condition precedent for establishing that any 
disease is secondary to PTSD.  38 C.F.R. § 3.310(a) (2004). 
Therefore, the issues of whether the veteran's alcoholism was 
due to PTSD and in turn, whether alcoholism caused the 
veteran's chronic renal failure are moot.  

There is also no competent medical evidence that links any of 
the principal causes or other contributory causes to the 
veteran's death to any other incident of his military 
service.  The weight of the evidence is against the 
appellant's claim; therefore, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  Accordingly, entitlement to 
service connection for the cause of the veteran's death must 
be denied.  

ORDER

Service connection for the cause of death of the veteran is 
denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


